Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 10/03/2022 and 10/13/2022 has been considered by Examiner and made of record in the application file.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 respectively of U.S. Patent No. 11,172,328. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,172,328 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,172,328
Application No. 17/453,823
1. A method for locating a portable device in a media playback system comprising a plurality of reference devices, the method comprising: measuring characteristics of signals transmitted via signal paths between each of the plurality of reference devices over a period of time, 
1. A method for identifying a target reference playback device in a media playback system comprising a plurality of reference devices, the method comprising: measuring characteristics of signals transmitted via signal paths between each of the plurality of reference devices over a period of time, 
wherein the plurality of reference devices comprises a plurality of reference playback devices; 
wherein the plurality of reference devices comprises a plurality of reference playback devices; 
measuring characteristics of signals transmitted via signal paths between the portable device and each of the plurality of reference devices; 
measuring characteristics of signals transmitted via signal paths between the portable device and each of the plurality of reference devices;
normalizing the measured characteristics to estimate characteristics of the signal paths between each of the plurality of reference devices and between the portable device and each of the plurality of reference devices, wherein normalizing the measured characteristics of signals transmitted between a first reference device and a second reference device comprises computing a weighted average of at least one characteristic for a first set of one or more signals from the first reference device to the second reference device and a second set of one or more signals from the second reference device to the first reference device;
normalizing the measured characteristics to estimate characteristics of the signal paths between each of the plurality of reference devices and between the portable device and each of the plurality of reference devices based on an aggregate statistic of at least one characteristic for a first set of one or more signals from a first reference device to a second reference device and a second set of one or more signals from the second reference device to the first reference device; 
estimating a likelihood that the portable device is in a particular location using the estimated characteristics of the signal paths between each of the plurality of reference devices and the estimated characteristics of the signal paths between the portable device and each of the plurality of reference devices;
identifying a particular location associated with the portable device using the normalized characteristics of the signal paths between each of the plurality of reference devices and the normalized characteristics of the signal paths between the portable device and each of the plurality of reference devices;
and identifying a target reference playback device of the plurality of reference devices based on the estimated likelihood.
and identifying a set of one or more target reference playback device of the plurality of reference devices based on the identified particular location.  




U.S. Patent No. 11,172,328			Application No. 17/453,823

2-19							2-19

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649